DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 14 November 2019, 12 June 2020 and 19 March 2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS are being considered by this Examiner.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Chan et al. [US 2014/0289225 A1] teaches cloud computing that permits user to backup their data on remote server and a data synchronization module for accelerating data synchronization by using downgraded format of the data such as metadata of the data, shortcut link to the data, or reduced file size version of the data (see paragraphs [0003], [0016] and [0070]).
Cai et al. [CN 104092749 A] teaches a first terminal uploading thumbnails of a photo to a cloud album server, the server synchronizing the thumbnail of the photo to a second terminal, wherein the step of synchronizing the thumbnail comprises establishing a corresponding between the thumbnail and received attribute information of the photo, and synchronizing the thumbnail to the second terminal according to the 
	Huang [CN 103731488A] teaches a photo sharing method wherein a server generates an abbreviated picture of the original picture, transmits the abbreviated picture to a photo sharing user terminal.  The server disseminates picture in the form of thumbnails.  When a user sends viewing instruction the user’s identity is authenticated in order to gain permission (see paragraph [0005]).
	Per independent claim 1, the cited prior art references fail to teach or sufficiently suggest: 1) determining whether the summary information is synchronized to a second terminal logging into the cloud account; 2) synchronizing the summary information to the second terminal is in response to determining that the summary information is not synchronized to the second terminal.
	Per independent claims 10 and 19, the claims are the server and storage medium claims corresponding to the method claim 1, and are allowable for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

24 February 2022